          Case 1:16-cr-00009-DAD-BAM Document 207 Filed 08/04/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00009-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING MOTIONS IN
                                                         LIMINE SCHEDULE; ORDER
13                          v.
                                                         DATE: August 23, 2021
14   GENARO SERRATO-CALLES,                              TIME: 10:00 a.m.
     ANTONIO VALENCIA-HERNANDEZ, AND                     COURT: Hon. Dale A. Drozd
15   JOSE REYES-PINEDA,
16                                Defendant.
17

18                                              BACKGROUND

19          This case is set for a jury trial on August 23, 2021. Trial confirmation is currently set for August

20 23, 2021, along with motions previously filed by a defendant whose case has since been dismissed.
21          A schedule for the filing of motions in limine was previously set by the Court at the request of

22 the parties. The parties now stipulate and agree that any motions in limine should be filed in accordance

23 with the following modified schedule to allow the parties to finalize potential plea dispositions:

24          1. Any motions in limine shall be filed on or before August 9, 2021.

25          2. Any responses shall be filed on or before August 16, 2021.

26          3. The hearing on any motions in limine shall be on August 23, 2021 at 10 a.m., the date of the

27              trial confirmation hearing.

28          IT IS SO STIPULATED.


      STIPULATION REGARDING MOTIONS IN LIMINE            1
30
          Case 1:16-cr-00009-DAD-BAM Document 207 Filed 08/04/21 Page 2 of 2


 1

 2
     Dated: July 30, 2021                              PHILLIP A. TALBERT
 3                                                     Acting United States Attorney
 4
                                                       /s/ KAREN A. ESCOBAR
 5                                                     KAREN A. ESCOBAR
                                                       MELANIE ALSWORTH
 6                                                     Assistant United States
                                                       Attorneys
 7

 8
     Dated: July 30, 2021                              /s/ NICHOLAS F. REYES
 9                                                     NICHOLAS F. REYES
10                                                     Counsel for Defendant
                                                       GENARO SERRATO-CALLES
11

12   Dated: July 30, 2021                              /s/ E. MARSHALL HODGKINS
                                                       E. MARSHALL HODGKINS
13                                                     Counsel for Defendant
                                                       ANTONIO VALENCIA-
14                                                     HERNANDEZ
15   Dated: July 30, 2021                              /s/ OSCAR RICHARD
                                                       SWINTON, SR.
16
                                                       OSCAR RICHARD SWINTON,
17                                                     SR.
                                                       Counsel for Defendant
18                                                     JOSE REYES-PINEDA
19

20
21
                                           FINDINGS AND ORDER
22
     IT IS SO ORDERED.
23

24     Dated:     August 3, 2021
                                                  UNITED STATES DISTRICT JUDGE
25

26
27

28

      STIPULATION REGARDING MOTIONS IN LIMINE      2
30
